Citation Nr: 1340563	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for left inguinal hernia scar, with entrapment of the left ilio-inguinal nerve causing neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs Regional Office in Muskogee, Oklahoma, that granted service connection for tinnitus and right ear hearing loss, denied an increased rating evaluation for left hernia scar, and denied service connection for left ear hearing loss.  The Veteran filed a notice of disagreement with this decision in October 2009 and the RO issued a statement of the case dated in April 2010.   The Veteran filed a substantive appeal in May 2010.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  Concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).   In addition, during the hearing, the Veteran withdrew his claim for a higher evaluation for tinnitus.

In August 2012, the RO granted entitlement to service connection for left ear hearing loss.  

The Board notes that, after the most recent supplemental statement of the case, additional evidence was associated with the Veteran claims file that was not accompanied by a waiver of initial RO consideration.  However, as the Veteran's claims for increased ratings for right ear hearing loss and left hernia scar are being remanded below, a separate remand for initial RO consideration is not required.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of increased ratings for right ear hearing loss and left hernia scar are   addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During his March 2013 hearing before the Board, the Veteran indicated that he wished to withdraw his claim of entitlement to an increased evaluation for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issue of entitlement to an increased evaluation for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, during his March 2013 hearing before the Board, the Veteran indicated that he wished to withdraw his claim of entitlement to an increased evaluation for tinnitus.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal concerning the claim for entitlement to an increased evaluation for tinnitus is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, with respect to the Veteran right ear hearing loss claim, the Veteran testified before the Board that his hearing loss has grown worse since his last VA examination.  He also testified that he felt coached in his last examination in order to obtain results that were better than his actual level of hearing loss.  The Veteran indicated that he must ask others to repeat themselves and indicated that he has to keep the television on too loud in order to properly hear it.  He stated that he has trouble hearing conversations over the phone.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA audiological evaluations should include both objective test results and a fill description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Next, with respect to the Veteran's left hernia scar disability, the Veteran testified before the Board that he has suffered nerve damage in the area of the scar.  The Veteran also indicated that the scar itself is tender and painful.  As such, he contends that a separate evaluation for nerve damage, apart from the scar, is warranted.  As such, the Board finds that this matter should be remanded and that the Veteran should be afforded a VA examination in order to determine whether there is a separate neurological disability, separate and distinct from the Veteran's service-connected scar disability.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Upon remand, VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed disabilities that may not be included in the Veteran claims file.  Updated VA treatment records should also be obtained.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  

2.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his service-connected right ear hearing loss disability.  Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  

The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  Schedule the Veteran for a VA examination or examinations in order to assess the current nature and severity of his service-connected residuals of hernia disability, to include scar and neurological disability.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

The examiner should render findings as to whether the Veteran's disability is (i) small, reducible, or without true hernia protrusion, (ii) not operated, but remediable, (iii) postoperative recurrent, readily reducible and well supported by truss or belt, (iv) small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, or (v) large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  

The examiner should also render findings concerning any scars.  Unretouched color photographs should be accomplished and those photographs should be included in the claims folder for further review.  Additionally, the written findings should include information about the number and location of the scar or scars and whether the scar or scars:  (1) is/are tender and painful, if superficial; (2) is/are poorly nourished with repeated ulceration, if superficial; (3) the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage); (4) is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar); (5) is/are superficial and painful on examination; and, (6) has/have produced limitation of function or other disabling effects, and if so, what limitation of function or disabling effects (e.g., limitation of motion, neurological impairment, or pain with use.)

The examiner should render findings regarding any neurological residuals of hernia disability present that are separate and distinct from the service-connected scar disability.  The examiner should identify these residuals  and state the diagnosis associated with such residuals.  The examiner should then indicate which nerve group is affected and state whether such residuals are severe to complete, moderate, or mild.

The examiner should indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  Readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


